      Case 1:17-cv-00895-ACA Document 35 Filed 10/11/18 Page 1 of 38            FILED
                                                                       2018 Oct-11 PM 07:17
                                                                       U.S. DISTRICT COURT
                                                                           N.D. OF ALABAMA




              IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF ALABAMA
                        EASTERN DIVISION


LILLIE H. COOLEY,                 )
                                  )
     Plaintiff,                   )
                                  )    CIVIL ACTION NUMBER
v.                                )
                                  )    1:17-CV-895-ACA
DOLGENCORP, LLC,                  )
                                  )    ORAL ARGUMENT
     Defendant.                   )    REQUESTED


PLAINTIFF’S BRIEF IN OPPOSITION TO THE DEFENDANT’S MOTION
                  FOR SUMMARY JUDGMENT




                                       COUNSEL FOR PLAINTIFF:

                                       Heather Newsom Leonard
                                       HEATHER LEONARD, PC
                                       2105 Devereux Circle
                                       Suite 111
                                       Birmingham, AL 35243
                                       (205) 977-5421 – voice
                                       (205) 278-1400 – facsimile
                                       Heather@HeatherLeonardPC.com
          Case 1:17-cv-00895-ACA Document 35 Filed 10/11/18 Page 2 of 38




                                        TABLE OF CONTENTS


INTRODUCTION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
STATEMENT OF FACTS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
         A.       Statement of Facts by Plaintiff that Require Denial
                  of Summary Judgment . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

         B.       Plaintiff’s Response to Defendant’s Statement of Facts . . . . . . . . . . . 11

ARGUMENT . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .16

         I.       ALL DISPUTES OF MATERIAL FACT MUST BE RESOLVED
                  IN FAVOR OF THE PLAINTIFF. . . . . . . . . . . . . . . . . . . . . . . . . . . . 16

         II.      DEFENDANT TERMINATED PLAINTIFF BECAUSE
                  OF HER AGE. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18

         III.     THE DEFENDANT TERMINATED MRS. COOLEY BECAUSE
                  OF HER DISABILITY. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 32

CONCLUSION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 36




                                                          1
        Case 1:17-cv-00895-ACA Document 35 Filed 10/11/18 Page 3 of 38




                                  INTRODUCTION

      Rule 56 of the Federal Rules of Civil Procedure requires this Court to deny

the Defendant’s motion for summary judgment because on more than one

occasion, Mark Seeger expressed his bias against Mrs. Cooley’s age and physical

impairments by telling her that at her age, it was time for her to retire if she could

not do her job 100%. Employees testified Mr. Seeger and assistant manager Sheila

Green threatened and coerced employees into giving false statements that Mrs.

Cooley worked them off the clock to manufacture evidence to terminate her. Mr.

Seeger then presented this “evidence” to Human Resources (“HR”) and partnered

with HR to terminate Mrs. Cooley.

                             STATEMENT OF FACTS

A.    Statement of Facts by Plaintiff that Require Denial of Summary Judgment

1.    At the time Defendant terminated Mrs. Cooley, she was sixty years old. (Ex

7, Cooley Depo, p. 6:9-10). She had worked for the Defendant since 2002 and

served as a store manager since 2005 without receiving any discipline. (Ex 10,

Cooley Dec, ¶¶ 2-5, 24).

2.    In 2012, Ms. Cooley experienced an on-the-job injury to her foot that limited

her in her ability to stand, ascend/descend stairs and ladders, and stoop/squat. (Ex

7, Cooley Depo, pp. 31:3-34:8, 35:18-36:5, 42:19-43:17, Ex 10, Cooley Dec, ¶¶ 9-

11). Per her doctor’s restrictions, Ms. Cooley was on light duty from 2012 through



                                           2
       Case 1:17-cv-00895-ACA Document 35 Filed 10/11/18 Page 4 of 38




her termination. (Id.). Through the time of her termination, she wore a medical

boot on her foot, off and on, and when she was not wearing the boot, she was

wearing a brace. (Id.). Ms. Cooley requested accommodations from Defendant for

her foot in 2012, 2013, and 2014 because she was limited in her ability to stoop,

climb, squat and/or stand. (Ex. 10, Cooley Dec, ¶ 11).

3.    Mark Seeger became Ms. Cooley’s District Manager (“DM”) on January 5,

2014. (Ex 9, Seeger Depo, p. 111:15-17).

4.    Later that month, Mr. Seeger investigated a call from an employee named

Laura White. (Id., pp. 121:8-122:8). In response to Ms. White’s complaint, Sheila

Green, who was a sales associate at the time, submitted a truthful statement in

defense of Mrs. Coolie. (Ex 8, Green Depo, pp. 158:18-19, 159:7-13; Ex 17, Green

Statement). Ms. Green wrote “Lillie is a great manager. She is for this store and

Dollar General. She follows everything to the letter from the office, to the floor

and the backroom.” (Id). Shortly thereafter, Ms. Green became an assistant

manager in Mrs. Cooley’s store. (Ex 8, Green Depo, pp. 57:5-7; 64:6-12).

5.    In March 2014, Mrs. Cooley received a performance evaluation completed

by Mr. Seeger’s predecessor but delivered by Mr. Seeger that rated her as “very

good” and noted she complied with Defendant’s Code of Business Conduct and

Ethics as well as applicable laws and regulations. (Ex 10, Cooley Dec, ¶ 14).




                                          3
       Case 1:17-cv-00895-ACA Document 35 Filed 10/11/18 Page 5 of 38




6.    Ms. Cooley noticed Mr. Seeger subjected her to heightened scrutiny. (Ex 10,

Cooley Dec., ¶15). She observed and heard from other managers that Mr. Seeger

targeted the oldest store managers in the district for termination. (Ex 7, Cooley

Depo, pp. 115:6-161:6, 194:6-18). He had a reputation of getting rid of older

employees and was nicknamed the “hatchet man.” (Id.).

7.    In April 2014, Mr. Seeger told Sheila Green “he had plans” for her and that

there was a store for which he wanted her to be the manager. (Ex 8, Green Depo,

pp. 66:1-16, 75:15-78:16). He began scheduling Ms. Green to work at other stores

several times a week to train to become a manager. (Id., pp. 66:20-67:10).

8.    As the result of Mr. Seeger sending Ms. Green to other stores and leaving

Mrs. Cooley short-staffed, Mrs. Cooley complained to him that taking Ms. Green

out of the store was putting her in a bind because with her foot she was limited in

her ability to be able to stand and stock. (Ex 7, Cooley Depo, pp. 130:13-131:14,

135:19-136:8, 140:13-18, 144:3-145:5, 145:21-146:6; Ex 10, Cooley Dec, ¶¶ 16,

21-22). Mr. Seeger responded to Mrs. Cooley that at her age she needed to think

about retiring if she could not do her job at 100%. (Id.) Mrs. Cooley responded she

could not think about retirement because she needed her job. (Id.). When this

conversation occurred, Mrs. Cooley had her foot propped up and had been seeking

permission through workers’ compensation to return to the doctor for treatment.

(Cooley Ex 7, Cooley Depo, pp. 145:21-146:6)



                                          4
        Case 1:17-cv-00895-ACA Document 35 Filed 10/11/18 Page 6 of 38




9.     In April, May, or June 2014, Connie Scott, Mrs. Cooley’s daughter,

complained to Mark Seeger that Mrs. Cooley needed an accommodation for her

foot. (Ex 5, Scott Depo, pp. 20:21-22:23, 45:22-46:21; Ex 7, Cooley Depo, pp.

190:3-191:4; Ex 10, Cooley Dec, ¶ 23). Mr. Seeger rolled his eyes and responded

that “if she can’t do her job at 100 percent, perhaps it’s time to retire . . . I’ve

already told her it’s time – maybe she should look for something else or . . . think

about retirement.” (Id.).

10.    In late May 2014, Sheila Green complained to Mr. Seeger that Mrs. Cooley

was having difficulty physically doing work and as a result it was putting a lot of

labor on Ms. Green. (Ex. 8, Green Depo, p. 145:6-18; Doc. 31-6, Green Statement

of May 20, 2014, pp. 3-6 of 9). She also complained to Rodney Casey that she

wanted to get rid of Mrs. Cooley because she was “too old and couldn’t work like

she used to be able to do.” (Ex. 15, Casey Handwritten Statement; Ex 3, Casey

Depo, pp. 13:9-18, 92:13-97:2, 97:20-98:23). She told Michael Cooper that she

didn’t feel Mrs. Cooley could perform her duties as a manager, there needed to be

a new manager, and that the only way she could do that would be to talk to the

District Manager (“DM”), Mark Seeger . (Ex. 6, Cooper Depo, p. 40:1-43:17).

11.    Mr. Seeger and Ms. Green made a plan to get rid of Mrs. Cooley, and

Brandon Hurst, a lead clerk key-holder, told Mr. Cooper that they needed his help.

(Id., pp. 86:9-87:10, 124:10-125:12; Ex 13, Statement of Michael Cooper). Later,



                                             5
       Case 1:17-cv-00895-ACA Document 35 Filed 10/11/18 Page 7 of 38




prior to Mr. Seeger meeting with Mr. Cooper to take a statement about Mrs.

Cooley, Ms. Green told Mr. Cooper it would be in his best interest to go along with

saying something bad about Mrs. Cooley, and that there was a strong possibility he

would be fired if he did not. (Id., p. 35:1-36:18, 108:7-16). When Mr. Cooper met

with Mr. Seeger, it appeared to Mr. Cooper that Mr. Seeger was looking for a way

to fire Mrs. Cooley. (Id. 109:17-110:4). Mr. Seeger implied how Mr. Cooper

should write his answers, and “[p]retty much if we didn’t write it a certain way,

that we would be in jeopardy of being terminated.” (Ex. 6, Cooper Depo, p. 33:2-

8). Mr. Cooper lied when he wrote in response to Mr. Seeger’s questions that Mrs.

Cooley worked him off the clock. (Id. 37:5-13).

12.   During this time, Mr. Seeger was redoing store offices and asked Mrs.

Cooley’s husband, Alan Cooley, to assist him. (Ex 4, A. Cooley Depo, pp. 15:14-

17:9; 19:18-22; 23:6-10; Ex 7, L. Cooley Depo, pp. 99:1-103:3; Ex 10, Cooley

Dec, ¶¶29(a), 29(d), 29(j)). Mr. Seeger asked Mr. Cooley to help him hang

peg/cork boards and shelves. (Id.).

13.   On June 24, 2018, Mrs. Cooley’s doctor completed a work status form that

was included in Defendant’s medical file that continued her light duty status

limiting her to lifting a maximum of 20 pounds, carrying objects of no more than

10 pounds, and restricting her from squatting and kneeling. (Ex 16, Work Status




                                          6
          Case 1:17-cv-00895-ACA Document 35 Filed 10/11/18 Page 8 of 38




Form). Mr. Seeger testified that had Mrs. Cooley been put on light duty, he would

have received an email about it. (Ex 9, Seeger Depo, p. 114:1-18).

14.   On July 7, 2014, Mr. Seeger posed several questions to Mrs. Cooley (Ex 7,

Cooley Depo, pp 95:7-98:22). Mrs. Cooley told him she had never worked

anybody off the clock and that nobody had her permission to be working off the

clock. (Ex. 7, Cooley Depo, pp. 95:7-96:3; Ex 9, Seeger Depo, 131:16-18). With

respect to some questions, he told her what to write as answers. (Id., pp. 110:20-

111:1).

15.   On July 11, 2014, Mr. Seeger terminated Mrs. Cooley, telling her it was for

“working people off the clock.” (Ex 7, Cooley Depo, pp. 129:2-5; 152:21-153:4;

Ex 9, Seeger Depo, pp. 135:17-136:8; Ex 10, Cooley Dec, ¶¶ 24-26).

16.   Mrs. Cooley denied working people off the clock. (Ex 10, Cooley Dec, ¶

26). Mrs. Cooley did not work people off the clock. (Id., ¶25). She did not alter

employee time to reflect times different than what they had worked. (Id., ¶29(m);

Ex 7, Cooley Depo, pp. 84:12-85:4; 85:5-11; 93:14-94:9).

17.   Mr. Seeger promoted Sheila Green to replace Mrs. Cooley. (Ex 18,

Interrogatory Answers, p. 8, # 11; Ex 9, Seeger Depo, p. 44:10-22). Ms. Green did

not have a disability and was almost five years younger than Mrs. Cooley. (Ex 8,

Green Depo, pp. 8:5-6, 168:8-15).




                                          7
        Case 1:17-cv-00895-ACA Document 35 Filed 10/11/18 Page 9 of 38




18.   On the evening of July 14, 2018, Mrs. Cooley submitted a Termination

Dispute Form to the Defendant in which she complained Mr. Seeger “has been on

me since he first came to be the DM over my district. I felt like I could never

please him and I was being targeted based on my age . . . He had two older

managers transfer out of the district because they felt like they were being targeted

because of their age as well . . . I feel as though I was falsely terminated without

due process . . .” (Ex 11, Cooley Termination Dispute Form).

19.   The Defendant opened a file on Mrs. Cooley’s complaint on July 15, 2014 at

10:53 am. (Ex 1, 30(b)(6) Depo, p. 93:5-16). The Defendant did not interview

anyone involved in Mrs. Cooley’s termination. (Id., pp. 84:18-85:8). Defendant

called Mrs. Cooley at 12:22 pm that same day and informed her that it was closing

its investigation. (Id. 119:5-9). Even though reviews of the complaints are

generally completed within 2-3 weeks, Defendant gave less than an hour and a half

to Mrs. Cooley’s complaint. (Id.; Ex 11).

20.   Less than two weeks later, on July 28, 2014, Defendant received a complaint

from Michael Cooper:

      I went to Sheila two days before I was fired and told her that I didn’t
      feel right lying on my former manager Lillie. Sheila and Mark Seeger
      told me that I would lose my job if I didn’t sign a statement saying
      that Lillie made me work off the clock. I was scared for my job and I
      went along with their story even though I knew it wasn’t true. The
      more I thought about this the more it bothered me and I wanted to be
      honest. Sheila told me I better keep my mouth closed or else.



                                            8
       Case 1:17-cv-00895-ACA Document 35 Filed 10/11/18 Page 10 of 38




      I feel as though I was fired for wanting to tell the truth. I never should
      have lied on my former manager but felt if I didn’t I would be
      terminated. There are not a lot of jobs in Talladega and I have a wife
      to support.

      (Ex 12, Cooper Termination Dispute Form).

21.   Defendant did not speak with either Ms. Green or Mr. Seeger to investigate

Mr. Cooper’s complaint. (Ex 8, Green Depo, p. 165:6-11; Ex. 9, Seeger Depo, pp.

140:16-141:20).

22.   The Defendant also received a complaint of age discrimination from Rodney

Casey in which he wrote:

      I was accused of working off the clock when all I was doing was
      sitting at the manager’s desk writing a personal note after I clocked
      out. I was not performing Dollar General duties. I feel like Sheila was
      looking for a reason . . . to get rid of me because I wouldn’t go along
      with her story that my former manager Lillie forced us to work off the
      clock and I also feel as though as I terminated [sic] because I was
      older and they can hire someone younger to do the job and pay them
      less.

      I felt threatened and harassed at work if I did not lie from [sic] my
      DM and Sheila Green. My former manager was fired because they
      said she made us work of [sic] the clock and that was not true. I also
      know they were wanting to fire all of the older employees and hire
      younger folks and pay them less.

      (Ex 14, Casey Termination Dispute Form).

23.   An hour and fourteen minutes after receiving Mr. Casey’s complaint, the

Defendant closed its file on it, dismissing it without investigation. (Ex 3, Casey

Depo, 99:1-5, 106:16-108:2; 113:1-116). Defendant did not talk to or interview



                                          9
       Case 1:17-cv-00895-ACA Document 35 Filed 10/11/18 Page 11 of 38




Mr. Casey about his complaint. (Id.). Defendant did not talk to or interview Sheila

Green or Mark Seeger about the complaint. (Ex 8, Green Depo, p. 4:4-17; Ex. 9,

Seeger Depo, pp. 142:16-143:17).

24.    Defendant issued to Mr. Cooper and Mr. Casey checks and general releases.

(Exs 19-20, Checks and Releases).1 The general releases applied to any

employment claims, including discharge and discrimination. (Id.). Ms. Green

called both men back to the store to pick up the checks, telling them they had to

sign the release to get the checks and if they did not take them, they would not be

able to get another job in retail. (Ex. 3, Casey Depo, pp. 64:11-66:2; Ex 6, Cooper

Depo, pp. 69:19-70:18).

25.    Even though other store managers under Mr. Seeger’s supervision were

accused of wage and hour violations, Mrs. Cooley is the only person who was

terminated. (Ex. 9, Seeger Depo, p. 50:5-8). Jay Moses, a store manager six years

younger than Mrs. Cooley, was accused of a wage and hour violation but only

received a write-up. (Id, p. 49:7-50:4). Christine Stewart, a store manager thirteen

years younger than Mrs. Cooley, was accused of and admitted to changing her

employees’ time so that they were not paid for all the time they worked. (Id., pp.

52:14-53:15, 54:11-63:2, 65:2-67:4). She was not disciplined. (Id.)2 Even though


1
       Defendant prepared checks and releases for other employees at the store as well.
2
       Ms. Stewart submitted a two weeks’ notice and resigned. (Ex 9, Seeger Depo, pp. 52:14-
53:15, 65:2-11).



                                             10
       Case 1:17-cv-00895-ACA Document 35 Filed 10/11/18 Page 12 of 38




Defendant found Ms. Stewart violated age and hour policy, there was no

discussion about terminating her for the wage and hour violation. (Id, pp. 66:2-9,

67:1-4).

B.    Plaintiff’s Response to Defendant’s Statement of Facts

2.    Admitted but clarified. The Defendant’s wage an hour policy applies to all

employees, regardless of position. (Ex 9, Seeger Depo, pp. 75:9-12, 103:5-104:8;

Ex 2, Broussard Depo, pp. 35:5-21). Any employee who chooses to work off the

clock is liable for a wage and hour violation and is subject to termination. (Id.).

Every employee is obligated to report if they are aware someone is working off the

clock. (Id).

6.    Disputed and unsupported. Mrs. Cooley did not tell or direct Ms. Green to

work off the clock. (Ex 7, Cooley Depo, pp. 94:10-19; Ex. 8, Green Depo, p.

109:15-110:21; Ex. 10, Cooley Dec, ¶ 29(a)). Mr. Cooley did not regularly perform

work at the store; the only work he performed was at the request of Mr. Seeger.

(Ex 4, A. Cooley Depo, pp. 15:10 –17:9, 19:18-22:11, 23:6-10; Ex. 6, Cooper

Depo, pp. 66:12-67:13; Ex. 7, L. Cooley Depo, pp. 69:8-72:2, 99:1-103:3; Ex. 10,

Cooley Dec. ¶ 29(a)). The evidence cited by the Defendant for this fact does not

reference Mr. Cooley doing work at the store; it does not support paragraph 6.




                                          11
         Case 1:17-cv-00895-ACA Document 35 Filed 10/11/18 Page 13 of 38




9.       Disputed. Plaintiff did not instruct nor imply to Ms. Green she should work

off the clock. (Ex 7, Cooley Depo, pp. 94:10-19; Ex. 8, Green Depo, p. 109:15-

110:21; Ex. 10, Cooley Dec, ¶¶ 29(a), 29(c)).

10.      Disputed. The only work performed by Mr. Cooley was at the request of Mr.

Seeger. (Ex 4, A. Cooley Depo, pp. 15:10 – 17:9, 19:18-22:11, 23:6-10; Ex. 6,

Cooper Depo, pp. 66:12-67:13; Ex. 7, L. Cooley Depo, pp. 69:8-72:2, 99:1-103:3;

Ex. 10, Cooley Dec. ¶¶ 29(a), 29 (d), 29(e)).

11.      Disputed. Plaintiff adopts her response to paragraph 10 and adds she

disputes Mr. Hurst’s statement. (Ex 7, Cooley Depo, pp. 115:6-120:20, 123:6-15).

12.      Disputed. Plaintiff adopts and incorporates by reference her responses to

paragraphs 10 and 11.

15.      Disputed. Ms. Green did not work these hours, nor did Defendant believe

she worked these hours. (Ex. 10, Cooley Dec, ¶ 29(f); Ex. 22, Green Check and

release). Defendant only compensated Ms. Green, who earned $15.25 an hour

$146.49 for work she conducted for Defendant. (Ex 22). This is less than 10

hours.

16.      Disputed. Mr. Casey recanted his statement which was coerced by Mr.

Seeger and Ms. Green as part of an effort to manufacture a reason to terminate

Mrs. Cooley. (Ex 15, Casey Statement; Ex 14, Termination Dispute Form; Ex 3,




                                           12
       Case 1:17-cv-00895-ACA Document 35 Filed 10/11/18 Page 14 of 38




Casey Depo, pp. 13:9-18, 37:4-15, 38:13-39:2, 55:20-57:10, 57:16-58:11, 89:4-

90:5; 92:13-95:8, 96:15-97:2,97:20-98:23).

17.   Disputed. Mr. Cooper recanted his statement; it was coerced by Mr. Seeger

and Ms. Green as part of an effort to manufacture a reason to terminate Mrs.

Cooley. (Ex 13, Cooper Statement; Ex 12, Cooper Termination Dispute; Ex 6,

Cooper Depo, pp. 33:2-8, 35:1-36:18; 37:5-13, 40:1-43:17, 108:7-16, 109:17-

110:4, 124:10-125:12).

18.   Disputed. Mrs. Cooley disputes the allegations in Ms. VanVleck’s statement.

(Ex. 7, Cooley Depo, pp. 123:16-127:8; Ex. 10, Cooley Dec, ¶29 (i).

19.   Admitted but clarified. The Defendant did not cite Mrs. Cooley’s full

testimony which was that she admitted Mr. Cooley worked in the store at the

request and direction of Mr. Seeger. (Ex. 10, Cooley Dec., ¶29 (j)).

20.   Disputed, unsupported, and contains hearsay. Defendant did not file in

evidence any alleged video of Ms. Green working off the clock. Mr. Seeger’s

testimony about what any alleged recording shows is inadmissible as hearsay under

Rule 801 and 802 of the Federal Rules of Evidence. Plaintiff adopts her responses

above that dispute Ms. Green worked off the clock.

21.   Disputed, unsupported, and contains hearsay. Plaintiff adopts and

incorporates by references her responses above to paragraph 20 and to the

allegations Mr. Cooley did work in the store.



                                         13
        Case 1:17-cv-00895-ACA Document 35 Filed 10/11/18 Page 15 of 38




22.    Disputed and unsupported. Mrs. Cooley did not adversely edit time. (Ex. 10,

Cooley Dec, ¶29(m), Ex. 7, Cooley Depo, pp. 85:5-11, 93:14-94:9). Defendant did

not file nor produce any documents showing adverse time edits made by Mrs.

Cooley. (Ex 2, Broussard Depo, pp. 41:17-42:11). When presented with the

Defendant’s documents, she could not point to a single time edit nor identify any

instance where Mrs. Cooley edited time. (Id., 41:17-49:22, 51:7-52:12. 53:9-12;

84:13-87:04). Even if she had been able to identify an edit, Ms. Broussard testified

she had no way of knowing whether any edits could have been made by Ms. Green

or Mrs. Cooley. (Id. 44:18-22).3 Sheila Green had the ability to edit time. (Ex 10,

Cooley Dec, ¶29(m)). Further evidence disputing this paragraph comes from the

time records which show that the time allegedly worked off the clock by

employees occurred when Mrs. Cooley was not working. (Ex. 21, Calendars). The

disputed time occurs during closing shifts when Ms. Green and Mr. Casey were

present as the closing managers/key-holders. (Id)

23.    Disputed and unsupported. The evidence cited by Defendant only states Ms.

Broussard reviewed times clocked out and alarm times. It does not say Ms.

Broussard reached any conclusions. Defendants’ time records show that Ms.

Cooley rarely closed and on the dates of alleged “owed time,” she was not the



3
        Sheila Green testified she did not observe Mrs. Cooley making any adverse edits to time.
(Ex. 8, Green Depo, pp. 89:22-90:02).



                                               14
       Case 1:17-cv-00895-ACA Document 35 Filed 10/11/18 Page 16 of 38




closing manager. (Ex 21, Calendars and Time Records). Due to the nature of the

way Defendant’s stores have to be closed, there is always a delay between clocking

out and the alarm being armed because all employees must clock out for the

closing key holder to run the closing report before they can leave. (Ex 10, Cooley

Dec, ¶ 29(n)).

24-25. Disputed that the decision was Ms. Broussard’s. Defendant testified Seeger

made the decision in partnership with Ms. Broussard. (Ex 1, 30(b)(6) Depo, pp.

82:24-84:2; Ex 18, Interrogatories, No. 5). Mr. Seeger collected all the

information that was used to terminate Mrs. Cooley and presented it to Ms.

Broussard. (Ex 2, Broussard Depo, 102:14-15, 103:15-104:16, 105:12-20; Ex 9,

Seeger Depo, p. 157:16-23). Ms. Broussard did not talk to any witnesses or review

any video. (Ex 2, Broussard Depo, pp. 63:2-64:5, 74:7-75:4, 102:14-152, 103:15-

104:16). She relied on Mark Seeger to gather the information and relied on his

representations. (Id., p. 105:12-20) Ms. Broussard did not recall who first

suggested Mrs. Cooley’s termination. (Ex 2, Broussard Depo, p. 83:14-17). After

learning of Mr. Cooper’s and Mr. Casey’s allegations of coerced statements, Ms.

Broussard had concerns that the statements given to her by Mr. Seeger could have

been coerced. (Ex 2, Broussard Depo, pp. 180:4-181:22).




                                         15
       Case 1:17-cv-00895-ACA Document 35 Filed 10/11/18 Page 17 of 38




26.   Disputed. Ms. Cooley’s age is contained in payroll/personnel documents

which Ms. Broussard would have to review if she was involved in the decision to

terminate. (Ex 10, Cooley Dec, ¶29(p)).

27.   Disputed. Seeger knew Mrs. Cooley’s age. (Ex 10, Cooley Dec. ¶29(q)). He

told her that at her age, she should retire as set forth in Plaintiff’s Fact paragraph 8.

28.   Disputed. Ms. Cooley communicated with HR about her impairment. (Ex

10, Cooley Dec., ¶29(r)).

29.   Disputed. Plaintiff adopts paragraph 2 of her fact statement.

30.   Disputed. Plaintiff adopts paragraph 2 of her fact statement and adds that

Mr. Casey believed he saw Mrs. Cooley wearing her boot at the time of her

termination. (Ex 3, Casey Depo, pp. 43:1-44:5).

                                     ARGUMENT

I.    ALL DISPUTES OF MATERIAL FACT MUST BE RESOLVED IN
      FAVOR OF THE PLAINTIFF.

      Under Federal Rule of Civil Procedure 56(c), summary judgment is only

proper "if the pleadings, depositions, answers to interrogatories, and admissions on

file, together with the affidavits, if any, show that there is no genuine issue as to

any material fact and that the moving party is entitled to judgment as a matter of

law." Celotex Corp. v. Catrett, 477 U.S. 317, 322, 91 L. Ed. 2d 265, 106 S. Ct.

2548 (1986). The party seeking summary judgment bears the burden of informing

the court of the basis for its motion and identifying those portions of the record


                                           16
        Case 1:17-cv-00895-ACA Document 35 Filed 10/11/18 Page 18 of 38




which it believes demonstrate the absence of a genuine issue of material fact. Id. at

323. Only after the moving party meets its burden does Rule 56(e) require the

nonmoving party to produce evidence of facts showing that there is a genuine issue

for trial. Id. at 324. All reasonable doubts about the facts and all justifiable

inferences are resolved in favor of the non-movant. Fitzpatrick v. City of Atlanta, 2

F.3d 1112, 1115 (11th Cir. 1993).

       If the moving party does not bear the burden of proof at trial, as is the case

here, it can satisfy its initial burden on summary judgment by producing

affirmative evidence negating a material fact and demonstrating that the non-

moving party will be unable to prove its case at trial or affirmatively show the

absence of evidence in the record to support a judgment for the non-moving party

on the issue in question. These burdens require more than a simple statement that

the non-moving party cannot meet its burden at trial;4 it requires the movant to

point out to the district court that there is an absence of evidence to support the

non-moving party's case. Fitzpatrick, 2 F.3d at 1115-16.5 If the movant meets its


4
         Because the Defendant bears the burden of proof of showing why summary judgment
must be granted, this brief and evidentiary materials filed in support of it, are based on the
arguments presented by the Defendant. The Defendant should not be permitted in its reply brief
to file new evidence, raise new arguments, and/or expand under-developed arguments because
the Plaintiff will not have an opportunity to reply.
5
       Defendant cannot create an absence of evidence by omitting it from the record.
Defendant failed to file evidence showing the disputed issues of fact in this case, intentionally
omitting testimony about discriminatory remarks and coercion to manufacture a pretext to
terminate Mrs. Cooley.



                                                 17
       Case 1:17-cv-00895-ACA Document 35 Filed 10/11/18 Page 19 of 38




initial burden, the non-moving party may either point out to the court record

evidence, overlooked or ignored by the movant, or may come forward with

additional evidence. Plaintiff has done so by supplementing the summary judgment

record to include testimony of remarks expressing discriminatory bias and

collusion by Mr. Seeger and Ms. Green to fire Mrs. Cooley because they believed

she was too old and broken down to continue in her job. Rule 56 requires denial of

summary judgment.

III.   DEFENDANT TERMINATED PLAINTIFF BECAUSE OF HER AGE.

       The Age Discrimination in Employment Act (ADEA), prohibits employers

from discharging an employee because of that employee's age. 29 U.S.C. §

623(a)(1), 631(a). In Gross v. FBL Financial Services, Inc., the United States

Supreme Court found that the language "because of" requires proof that age was

the "but-for" cause of an employee's discharge. 557 U.S. 167, 176, 129 S. Ct. 2343,

174 L. Ed. 2d 119 (2009). In proving an age discrimination claim, a plaintiff can

establish a discrimination through either direct evidence or a variation of the

burden-shifting test outlined in McDonnell Douglas Corp. v. Green, 411 U.S. 792,

93 S. Ct. 1817, 36 L. Ed. 2d 668 (1973), for circumstantial evidence. Damon v.

Fleming Supermarkets of Fla., Inc., 196 F.3d 1354, 1358 (11th Cir. 1999) (internal

citation omitted); Shackelford v. Publix Super Mkts., Inc., 2014 U.S. Dist. LEXIS

146029, *30 (N.D. Ala Oct 14, 2014).



                                          18
       Case 1:17-cv-00895-ACA Document 35 Filed 10/11/18 Page 20 of 38




      A.     Mr. Seeger’s statements that because of Mrs. Cooley’s age, it was
             time for her to retire constitute direct evidence of age discrimination.

      In the context of discrimination cases, "direct evidence" is evidence from

which a jury could find a causal link between an adverse employment action and a

protected personal characteristic. Wright v. Southland Corp., 187 F.3d 1287, 1298

(11th Cir. 1999). Generally, "a statement that (1) is by the employer (i.e., by the

decisionmaker), (2) reflects a discriminatory attitude, and (3) ties the

discriminatory attitude to the relevant employment decision," is direct evidence. Id.

at 1294. At the summary judgment stage, even if the factual predicate for the direct

evidence is disputed, if "a jury could find that the decisionmaker had made the

statement, there [is] direct evidence . . . precluding summary judgment." Bass v.

Bd. of Cnty. Comm'rs, Orange Cnty., Fla., 256 F.3d 1095, 1112 (11th Cir.

2001); see also Merritt v. Dillard Paper Co., 120 F.3d 1181, 1189 (11th Cir.

1997) (“Where the non-movant presents direct evidence that, if believed by the

jury, would be sufficient to win at trial, summary judgment is not appropriate even

where the movant presents conflicting evidence.”) (quoting Mize v. Jefferson City

Bd. of Educ., 93 F.3d 739, 742 (11th Cir. 1996)).

      In Merritt, the Eleventh Circuit described "a long line of cases" in which it

"found direct evidence where 'actions or statements of an employer reflect [] a

discriminatory or retaliatory attitude correlating to the discrimination or retaliation

complained of by the employee.'" Id. at 1189-90 (quoting Caban-Wheeler v. Elsea,


                                          19
       Case 1:17-cv-00895-ACA Document 35 Filed 10/11/18 Page 21 of 38




904 F.2d 1549, 1555 (11th Cir.1990)). Those cases include: Wright v Southland

Corp, 187 F.3d 1287, 1304 (11th Cir. 1999) (manager remark that plaintiff “might

want to cease working as a 7-11 store manager because he may be getting too old

to understand the store’s new computer programs); E.E.O.C. v. Alton Packaging

Corp., 901 F.2d 920, 923 (11th Cir. 1990)(general manager's statement that "if it

was his company, he wouldn't hire any black people"); Sennello v. Reserve Life

Ins. Co., 872 F.2d 393, 394, 395 (11th Cir. 1989) (statement that "we can't have

women in management"); Miles v. M.N.C. Corp., 750 F.2d 867, 874-75 (11th Cir.

1985) (plant manager's statement that he wouldn't hire blacks because "[h]alf of

them weren't worth a shit"); Bell v. Birmingham Linen Serv., 715 F.2d 1552, 1553,

1557 (11th Cir. 1983) (supervisor's statement that he would not put woman in

washerman position because "every woman in the plant would want to go into the

washroom"). In Buckley v. Hosp. Corp. of Am., Inc., 758 F.2d 1525 (11th Cir.

1985), an age discrimination case, the Eleventh Circuit considered, among other

evidence, the decisionmaker's comments about needing new blood and recruiting

younger workers and the age of the employees who replaced the plaintiff. The

appellate court found that there was "substantial direct evidence from which a

reasonable jury could conclude that defendants acted with discriminatory

intent." Id. at 1530.




                                        20
       Case 1:17-cv-00895-ACA Document 35 Filed 10/11/18 Page 22 of 38




      In this case, Mrs. Cooley presented direct evidence that Mark Seeger, the

district manager who partnered with HR to terminate her said to her in the months

leading up to her termination that at her age she needed to think about retiring. (Ex.

7, Cooley Depo, pp. 130:13-131:14, 144:3-145:5). See Shackelford v. Publix Super

Mkts., Inc., 2014 U.S. Dist. LEXIS 146029, *30-36 (N.D. Ala. Oct. 14, 2014)

(denying summary judgment in an ADEA case finding that the remarks "Publix

needs more younger workers because they are more reliable and it makes our

image look better" and agreement that Publix needed to hire more young, white

women to "mirror [its] clientele"). Mr. Seeger was a decision maker for Mrs.

Cooley’s termination, his remarks reflect a discriminatory attitude, and they tie the

discriminatory attitude to the employment decision at issue (he terminated Mrs.

Cooley when she was 60 years old). See Wright, 187 F.3d at 1294; Shackelford,

2014 U.S. Dist. LEXIS 1460209 at *30-36.

      Because Mrs. Cooley has supported her age discrimination claim by direct

evidence, the Defendant "must prove that the same employment decision would

have been made absent any discriminatory intent." Van Voorhis v. Hillsborough

Cnty. Bd. of Cnty. Comm'rs., 512 F.3d 1296, 1300 (11th Cir. 2008). Production of

a legitimate, nondiscriminatory reason for a disputed employment action is not

sufficient to meet this burden. Alton Packaging Corp., 901 F.2d 920, 924-

25, Rather,



                                          21
         Case 1:17-cv-00895-ACA Document 35 Filed 10/11/18 Page 23 of 38




       [a]t the summary judgment stage, the employer can prevail on this
       issue only if the record evidence that its employment decision was not
       based on discrimination is so strong that a reasonable trier of fact must
       so conclude; in other words, there must be no genuine issue of fact but
       that the employer would have made the same employment decision
       even absent the discriminatory motive.

       Burns v. Gadsden State Community College, 908 F.2d 1512, 1518 (11th Cir.

1990).

       Defendant cannot make such a showing here. Defendant’s contention that

Mrs. Cooley violated its Wage and Hour policy by working employees off the

clock may be sufficient to demonstrate a legitimate, nondiscriminatory reason for

her termination under the McDonnell Douglas framework if her age discrimination

claim rested only on circumstantial evidence, but the argument does not establish

by a preponderance of the evidence that Mrs. Cooley would have been fired even

absent Defendant’s discriminatory intent. Mrs. Cooley presented a question of fact

about whether the violations were manufactured by Mr. Seeger and Ms. Green

because of Mrs. Cooley’s age and whether wage and hour violations were

uniformly disciplined by Mr. Seeger since younger employees Jay Moses and

Christine Stewart were not terminated for violations.6 This is sufficient to raise a


6
       Moreover, under the Defendant’s policy, any employee who knowingly works off the
clock violates the wage and hour policy and should be terminated. (Ex 9, Seeger Depo, pp.
103:5-104:8). The records produced by Defendant that it contends show work off the clock
show the alleged work occurred when Mrs. Cooley was not at the store. The employee
statements submitted by Defendant in summary judgment show admissions by employees,
including Sheila Green, to working off the clock even though they had not been told to do so. Per
Defendant’s policy, all these employees should have been fired.



                                               22
       Case 1:17-cv-00895-ACA Document 35 Filed 10/11/18 Page 24 of 38




question of fact regarding whether Mrs. Cooley would have been terminated even

absent the discriminatory motive. See Shackleford, 2014 U.S. DIST LEXIS146029

at *34-36. Additionally, "a reasonable juror could accept that [Mr. Seeger] made

the discriminatory sounding remarks and that the remarks are sufficient evidence

of a discriminatory motive which was the 'but for' cause of [Mrs. Cooley’s]

dismissal." See Mora v. Jackson Mem'l Found., Inc., 597 F.3d 1201, 1204 (11th

Cir. 2010) (vacating summary judgment and explaining that the plaintiff's evidence

of discriminatory remarks "should be taken at face value" and to conclude

otherwise "would be to deny Plaintiff the benefit of resolving all reasonable

inferences in her favor as the nonmoving party."). Accordingly, the Court must

deny the Defendant’s motion with respect to Mrs. Cooley’s ADEA claim.

      B.     Circumstantial evidence shows Defendant fired Mrs. Cooley because
             of her age.

      Under the McDonnell Douglas framework, a plaintiff creates an inference of

discrimination through a prima facie case. The employer can rebut that

presumption by presenting admissible evidence of legitimate non-discriminatory

reasons that motivated its action. If it does so, the burden shifts back to the plaintiff

to produce evidence that the employer's proffered reasons are a pretext for

discrimination. Id.

      To establish a prima facie case of age discrimination under the ADEA, Ms.

Cooley must demonstrate: (1) that she is a member of the protected age group and


                                           23
        Case 1:17-cv-00895-ACA Document 35 Filed 10/11/18 Page 25 of 38




was adversely affected by an employment decision; (2) that she was qualified for

her position; and (3) "evidence by which a fact finder reasonably could conclude

that the employer intended to discriminate on the basis of age in reaching that

decision." Vaughan v. Morgan Stanley DW Inc., 158 Fed. Appx. 205, 207 (11th

Cir. 2005) (citing Watkins v. Sverdrup Tech., Inc., 153 F.3d 1308, 1314 (11th Cir.

1998)); Mitchel lv Worldwide Underwriters Ins. Co., 967 F.2d 565, 566 (11th Cir.

1992).7

               1.     Mr. Seeger’s age-related remarks and reputation for age bias
                      establish a causal link between Mrs. Cooley’s age and her
                      termination.
7
        Defendant takes too rigid an approach to the prima facie elements and incorrectly argues
to the Court that the only way Plaintiff can establish a case is by showing a replacement younger
than her. This ignores the long-standing authority in this Circuit that "[t]he methods of
presenting a prima facie case are not fixed; they are flexible and depend to a large degree upon
the employment situation." Wilson v. B/E Aerospace, Inc., 376 F.3d 1079, 1087 (11th Cir.
2004) (citing Nix v. WLCY Radio/Rahall Communications, 738 F.2d 1181, 1185 (11th Cir.
1984)).Indeed, the Eleventh Circuit has held that, absent an example of a similarly situated
employee, "summary judgment is appropriate where no other evidence of discrimination is
present," Holifield v. Reno, 115 F.3d 1555, 1563 (11th Cir. 1997) (emphasis added), and Rioux v.
City of Atlanta, 520 F.3d 1269, 1277 (11th Cir. Mar. 18, 2008) held that the plaintiff had come
forward with other evidence "from which an inference of discrimination could be found."

        In Corbin v. Southland Int'l Trucks, Inc., the plaintiff sued his employer claiming that he
had been terminated due to his age. 25 F.3d 1545 (11th Cir. 1994). The district court granted
summary judgment, concluding that Corbin had failed to make out a prima facie case of age
discrimination because he had failed to prove that he was replaced. Id. at 1548. The Eleventh
Circuit, finding reversible error, held that the prima facie case could be met by showing "(1) that
he was in a protected age group at the time of his termination, (2) that he was qualified for his
current position at the time of his termination, and (3) evidence from which a fact finder could
reasonably conclude that the employer intended to discriminate on the basis of age." Id. at
1549. Several age discrimination suits, particularly reductions-in-force and position eliminations,
have forgone the need for comparator evidence when "other [circumstantial] evidence of
discrimination" exists. See, e.g., Chapman, 180 F.3d at 1244 (11th Cir. 1999); Mitchell v.
Worldwide Underwriters. Ins. Co., 967 F.2d 565, 567-68 (11th Cir. 1992); Benson v. Tocco, 113
F.3d 1203, 1207 (11th Cir. 1997); Verbraeken v. Westinghouse Elec. Corp., 881 F.2d 1041,
1045-46 (11th Cir. 1989).



                                                24
       Case 1:17-cv-00895-ACA Document 35 Filed 10/11/18 Page 26 of 38




      There is no dispute that Mrs. Cooley, who was sixty when she was

terminated, established the first element of a prima facie case. It is not in dispute

she was qualified. (Ex 9, Seeger Depo, 115:23-116:2). Ms. Cooley presented

evidence from which a jury could find Ms. Cooley’s age was the cause of her

termination. Prior to Mrs. Cooley’s termination, Mr. Seeger said to both Mrs.

Cooley and her daughter that at Mrs. Cooley’s age, she should think of retiring.

(Ex 7, Cooley Depo, pp. 130:13-131:14, 135:19-136:8, 140:13-18, 144:3-145:5,

145:21-146:6; Ex 10, Cooley Dec, ¶¶ 16, 21-23; Ex 5, Scott Depo, pp. 20:21-

22:23, 45:22-46:21). Mrs. Cooley also presented evidence of Mr. Seeger’s

reputation for terminating older employees. A case that illustrates the significance

of this evidence in establishing a prima facie case of age discrimination is Hunter

v. Mobis Ala., LLC, 559 F. Supp. 2d 1247 (M.D. Ala. 2008). In Hunter, a

pregnancy discrimination case, District Judge Harold Albritton analyzed how the

prima facie model is flexible by focusing on the history of age discrimination

cases, and evidence of a replacement outside the protected class is not necessary

when other evidence of discrimination exists. Hunter v. Mobis Ala., LLC, 559 F.

Supp. 2d 1247, 1256-1257 (M.D. Ala. 2008).

      In Hunter, Judge Albritton found that evidence the decision maker had a

reputation of discriminating against pregnant employees coupled with remark that




                                           25
        Case 1:17-cv-00895-ACA Document 35 Filed 10/11/18 Page 27 of 38




he could not afford an employee “like the plaintiff”8 suggested the plaintiff’s

pregnancy was the reason she was fired. See Hunter, 559 F. Supp. 2d at 1257-

1258. This analysis applies to Mrs. Cooley’s situation. Mr. Seegar’s remarks that

due to her age, Mrs. Cooley should retire, coupled with his reputation for

discriminating against older employees, evidence a discriminatory motive.

              2.      Defendant replaced Mrs. Cooley with a substantially younger
                      employee, evidencing age bias.

       Additionally, Mrs. Cooley’s replacement, Sheila Green was almost five

years younger than her. While there is not a bright-line rule defining "substantially

younger" under the ADEA, presenting evidence of discriminatory animus beyond a

mere age difference will deem a smaller age difference sufficient to meet the

"substantially younger" element of the ADEA prima face case. See Damon v.

Fleming Supermarkets of Fla., Inc., 196 F.3d 1354, 1360 (11th Cir. 1999) (holding

that a 42-year-old plaintiff, who was replaced by a 37-year-old, met the

"substantially younger" element of the prima facie ADEA case); Carter v.

DecisionOne Corp., 122 F.3d 997, 1003 (11th Cir. 1997) (holding that a 39-year-

old was "substantially younger" than a 42-year-old). The Eleventh Circuit has

found that comparators as much as three (3) years younger than the Plaintiff can

satisfy the "substantially younger" requirement. See Phillips v. Aaron Rents, Inc.,


8
        The employer maintained the remarks were made because the decision maker viewed the
plaintiff’s large number of tardies as grounds for termination and made her a problem employee.



                                              26
       Case 1:17-cv-00895-ACA Document 35 Filed 10/11/18 Page 28 of 38




262 Fed. Appx. 202, 209 n.3 (11th Cir. 2008) The evidence presented by Mrs.

Cooley that she was replaced by someone substantially younger coupled with Mr.

Seeger’s age-based remarks and reputation for age-bias evidences age

discrimination caused her termination.

             3.    Under the cat’s paw theory, Mr. Seeger’s and Ms. Green’s age
                   bias is attributable to the Defendant and Emily Broussard.

      Defendant attempts to in the decision to terminate Mrs. Cooley solely on

Emily Broussard to avoid the discriminatory animus of Mr. Seeger and Ms. Green.

Mrs. Cooley presented evidence that Mr. Seeger was a decision maker for her

termination, and under Rule 56 the Court is obligated to draw that conclusion.

Additionally, Mrs. Cooley presented evidence that attributes Mr. Seeger’s and Ms.

Green’s animus to Ms. Broussard. In an age discrimination case, a plaintiff can

establish but-for causation even where the person who ultimately decided to take

the adverse employment action was neutral and unbiased. See Godwin v. WellStar

Health Sys., 615 Fed. Appx. 518, 528 (11th Cir. 2015) (citing Stimpson v. City of

Tuscaloosa, 186 F.3d 1328, 1332 (11th Cir. 1999)). The cat's paw theory

establishes that a decision-maker can be liable even when he has no discriminatory

animus if he is influenced by the conduct of another that is the product of such

discriminatory animus. See Staub v. Proctor Hosp., 562 U.S. 411, 131 S. Ct. 1186,

1194, 179 L. Ed. 2d 144 (2011). In Staub, the United States Supreme Court held

that an employer could be liable if the subordinate supervisor performed an act


                                         27
        Case 1:17-cv-00895-ACA Document 35 Filed 10/11/18 Page 29 of 38




motivated by animus that was intended to cause an adverse employment action and

that act was the proximate cause for the employment action. Id.

       In order to succeed under a cat's paw theory of liability, an ADEA plaintiff

must show more than that her adverse employment action would not have occurred

in the absence of the action taken by the individuals (Seeger and Green) with the

alleged unlawful animus. Rather, the plaintiff must show that the biased

individual's action had a determinative influence on the ultimate decision or was a

determinative cause. See Godwin, 615 Fed. Appx. at 529.

       The record contains sufficient evidence to create a genuine issue of material

fact as to whether Mr. Seeger and Ms. Green took steps to have Mrs. Cooley fired

because of her age because they felt she was too old to remain in her job. They

coerced and influenced statements from employees to get Mrs. Cooley fired. Mrs.

Broussard relied on those statements and what was presented to her by Mr. Seeger

in her review of Ms. Cooley’s situation.9 The evidence permits a jury to conclude

that Mr. Seeger and Ms. Green intended the precise adverse action taken against

Mrs. Cooley, termination. This evidence establishes a causal link between



9
        When asked in her deposition about the evidence contradicting Mr. Cooley working in
the store, Ms. Broussard’s testimony clarified she gave great weight to the statements obtained
by Mr. Seeger. (Ex 2, Broussard Depo, pp. 73:17-74:02, 76:22-77:3, 92:13-83:1). When asked
to identify Ms. Cooley’s wage and hour violations, Ms. Broussard referenced her notes and
emphasized the statements obtained by Mr. Seeger. (Id., pp. 83:21-12). Viewing the evidence in
a light most favorable to Mrs. Cooley as required by Rule 56, Ms. Broussard was manipulated
into her conclusions by Mr. Seeger.



                                               28
       Case 1:17-cv-00895-ACA Document 35 Filed 10/11/18 Page 30 of 38




Seeger’s animus and action s and any decision reached by Ms. Broussard.

Summary judgment must be denied.

             4.    Mrs. Cooley presented evidence of pretext

      Defendant contends it terminated Mrs. Cooley for “working employees off

the clock and allowing non-employees to work at the store.” (Doc. 31, p. 17). In

analyzing this case as a circumstantial evidence case, to survive summary

judgment, Mrs. Cooley must provide evidence that creates a genuine issue of

material fact that this reason is a pretext for discrimination. EEOC v. Comcast of

Ga., Inc., 560 F. Supp. 2d 1300, 1311 (N.D. Ga. 2008). "Put another way, the

'pretext analysis focuses on a narrow question: Would the proffered evidence allow

a reasonable factfinder to conclude that the articulated reason for the decision was

not the real reason?'" Id. (quoting Walker v. Prudential Prop. & Cas. Ins. Co., 286

F.3d 1270, 1276 (11th Cir. 2002)).

                   a.     Mrs. Cooley’s denials establish pretext.

      A Plaintiff’s denial of a concrete fact requires denial of summary judgment.

Munoz v. Oceanside Resorts, Inc., 223 F.3d 1340, 1345-1346 (11th Cir. 2000). In

Munoz v. Oceanside Resorts, Inc., the Eleventh Circuit reviewed the claims of an

employee who alleged his termination was discriminatory. The employer argued

that it terminated the employee for insubordination. Munoz, 223 F.3d at 1345. The

Eleventh Circuit reversed the trial court’s finding that the employee failed to



                                          29
       Case 1:17-cv-00895-ACA Document 35 Filed 10/11/18 Page 31 of 38




present evidence of pretext finding that the employee’s denials of the underlying

conduct directly contradicted the reason given by the employer creating a question

of fact “properly resolved by the jury.” Id.

      The Eleventh Circuit made this finding over the argument of the employer

that whether the underlying conduct truly occurred was irrelevant. The employer

argued the employer’s subjective belief as to whether the conduct occurred was

dispositive. Id. The Eleventh Circuit rejected this argument finding that the

employee could call into the question the credibility of the decision maker thereby

allowing the jury to reject the testimony of the decision maker as to its subjective

belief. Id. The Eleventh Circuit concluded that a jury could accept the employee’s

theory that the employer “concocted a scheme that included both a bogus

reprimand and a subsequent false accusation of insubordination to cover its

discriminatory desire to discharge an older employee.” Id.

      Mrs. Cooley denied, and continues to deny, working employees off the

clock, knowing employees working off the clock, and/or working her husband at

the store. The time records show that any “off the clock” work was performed

when Mrs. Cooley was not in the store. The only work performed by Mr. Cooley

was done with Mr. Seeger at Mr. Seeger’s request. Further, there is evidence Ms.

Green and Mr. Seeger coerced and threatened employees into giving false

statements that Mrs. Cooley knowingly worked them off the clock and had her



                                          30
       Case 1:17-cv-00895-ACA Document 35 Filed 10/11/18 Page 32 of 38




husband perform work in the store. A jury’s acceptance of one or more of these

facts discredits the reasons given by Dollar General for terminating Mrs. Cooley.

Acceptance of any of these facts by the jury allows it to reject the Defendant’s

reason rendering summary judgment improper. See Alexander v. Chattahoochee

Valley Cmty Coll., 325 F. Supp. 2d 1274, 1292 n.31 (M.D. Ala. 2004) (quoting

Eleventh Circuit Pattern Jury Instructions (Civil Cases), Basic Instructions 3).

“This is consistent with common sense and with the Eleventh Circuit’s standard

pattern jury instructions for civil cases, which instruct jurors that: ‘You should

decide whether you believe what each witness had to say . . . [and] . . . in making

that decision, you may believe or disbelieve any witness, in whole or in part.” Id.

                    b.    Mr. Seeger’s remarks establish pretext.

      Discriminatory remarks can establish pretext. Damon v. Fleming

Supermarkets of Florida, Inc., 196 F.3d 1354, 1362-63 (11th Cir. 1999); Jones v.

Bessemer Carraway Medical Ctr., 151 F.3d 1321, 1323 n. 11 (11th Cir. 1998);

Alphin v. Sears, Roebuck & Co., 940 F.2d 1497, 1499 (11th Cir. 1991). Such

remarks are evidence of pretext because they shed light on the decision maker's

state of mind at the time that he made the challenged employment decision. Id.

Mr. Seeger’s remarks about Mrs. Cooley’s age and her inability to physically do

her job reveal his state of mind and allow a jury to conclude that discrimination

motivated the decision to terminate Mrs. Cooley.



                                          31
       Case 1:17-cv-00895-ACA Document 35 Filed 10/11/18 Page 33 of 38




      Because Mrs. Cooley has presented evidence that shows Mr. Seeger had a

bias against her because of her age and physical impairment, he and Sheila Green

conspired to manufacture false evidence to fire Mrs. Cooley, and evidence that

Mrs. Cooley did not engage in the conduct of which she was accused, disputed

issues of fact exist as to the Defendant’s reason for firing Mrs. Cooley. Rule 56

requires that this dispute be resolved in Mrs. Cooley’s favor and summary

judgment be denied.

II.   THE DEFENDANT TERMINATED MRS. COOLEY BECAUSE OF HER
      DISABILITY.

      Congress enacted the Americans with Disabilities Act in order to "provide a

clear and comprehensive national mandate for the elimination of discrimination

against individuals with disabilities." 42 U.S.C.A. § 12101(b)(1) (West 2005). In

enacting the ADA, Congress expressed its intent to address discrimination based

on stereotypical notions about disabilities. Id. § 12101(a)(7). Toward that end,

Congress defined "disability" under the ADA to include not only those individuals

with physical or mental impairments, but also those individuals regarded as having

such impairments. Id. § 12102(2).

      The Americans with Disabilities Act (ADA) prohibits discrimination based

on disability. More specifically, the ADA bars covered employers from

discriminating against "a qualified individual on the basis of disability" in the

"terms, conditions, [or] privileges of employment." 42 U.S.C. § 12112(a) (2000)


                                          32
       Case 1:17-cv-00895-ACA Document 35 Filed 10/11/18 Page 34 of 38




(amended 2008). A violation of the ADA can be shown either through direct

evidence, which immediately precludes summary judgment, Jones v Bessemer

Carraway, Med. Ctr., 151 F.3d 1321, 1323 n.11 (11th Cir. 1998), or through

circumstantial evidence using the familiar McDonnell Douglas framework, Farley

v. Nationwide Mut. Ins. Co., 197 F.3d 1322, 1333 (11th Cir. 1999).

      A.     Mrs. Cooley presented direct evidence of disability discrimination.

      When Mrs. Cooley and her daughter complained to Mr. Seeger that due to

the ongoing issues with her foot she required help in the store, he evidences his

discriminatory animus by telling her to think about retiring if she could not do the

manager’s position 100%. (Ex 7, Cooley Depo, pp. 130:13-131:14, 144:3-145:5;

Ex 5, Scott Depo, pp. 45:22-46:21). Just as was argued above with respect to age

discrimination, Mr. Seeger’s remarks reveal, without the necessity of inference,

that he felt Mrs. Cooley’s employment with Defendant should end due to her

physical limitations. This direct evidence of disability discrimination requires a

denial of summary judgment.

      B.     Mrs. Cooley presented circumstantial evidence of disability
             discrimination.
      To establish an ADA violation a plaintiff may use circumstantial evidence

according to the traditional burden-shifting analysis that was applied above.

Wascura v. City of South Miami, 257 F.3d 1238, 1242 (11th Cir. 2001);



                                         33
       Case 1:17-cv-00895-ACA Document 35 Filed 10/11/18 Page 35 of 38




McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802--04, 93 S. Ct. 1817, 1824-

25, 36 L. Ed. 2d 668 (1973).

      1.     The ADA applied to Mrs. Cooley.

      Defendant disputes in its brief that Mrs. Cooley is covered by the ADA.

(Doc. 31, p. 14). This assertion by Defendant is not developed into an argument,

and the Defendant does not point to any evidence to support it. Therefore,

Defendant has not carried its Rule 56 burden as it relates to contention, but

Plaintiff will address it out of an abundance of caution.

       A person has a disability if she "has a physical or mental impairment that

substantially limits one or more . . . major life activities." 42 U.S.C. § 12102(1)(A)

(2000) (amended 2008); 29 C.F.R. § 1630.2(g) (2011). An individual qualifies as

disabled if she is "regarded as having [a disabling] impairment." 42 U.S.C. §

12102(3)(A). The EEOC regulations define one who is "regarded as having such

an impairment" as an individual who (1) has a physical or mental impairment that

does not substantially limit major life activities but is treated by her employer as

constituting such limitation; (2) has a physical or mental impairment that

substantially limits major life activities only as a result of the attitudes of others

toward such impairment; or (3) has no illness or malady defined by the EEOC as a

physical or mental impairment but is treated by her employer as having a

substantially limiting impairment." 29 C.F.R. § 1630.2(1).



                                            34
       Case 1:17-cv-00895-ACA Document 35 Filed 10/11/18 Page 36 of 38




      Mrs. Cooley presented establishing both criteria. She produced evidence she

was, and continues to be, substantially limited in her ability to stand, walk, and

climb. (Doc. 10, Cooley Dec., ¶10). She walked, and continues to walk, with a

limp. (Id.) She and her daughter discussed these issues with Mr. Seeger, and as

discussed above, he responded by commenting he felt it kept her from doing her

job. Mrs. Cooley presented sufficient evidence to establish she is disabled as

anticipated by the ADA.

      2.      There is disputed evidence that Mr. Seeger and Ms. Broussard knew
              of her disability.

      Defendant’s sole challenge to Mrs. Cooley’s ability to present circumstantial

evidence of disability discrimination is to argue Mr. Seeger and Ms. Broussard

lacked knowledge of the problems with her foot. Mrs. Cooley has presented

evidence that would allow a jury to conclude Mr. Seeger and Ms. Broussard had

knowledge of Mrs. Cooley’s disability:

           • Mrs. Cooley and her daughter discussed her disability with Mr.

              Seeger.

           • Mr. Seeger told Mrs. Cooley if she could not physically do her job, it

              was time for her to retire.

           • Sheila Green complained to Mr. Seeger that Mrs. Cooley was having

              difficulty physically doing work and as a result it was putting a lot of

              physical labor on Ms. Green.


                                            35
       Case 1:17-cv-00895-ACA Document 35 Filed 10/11/18 Page 37 of 38




         • The effects of Mrs. Cooley’s disability were obvious: she walked with

            a limp, wore either a brace or boot from 2012 through her termination,

            and she had to lean against something when standing.

         • A few weeks before Mrs. Cooley was terminated, the doctor treating

            her foot continued her light duty. Mr. Seeger testified this is

            something that he would have been emailed about.

         • Mrs. Cooley communicated with HR, the department in which Mrs.

            Broussard was employed, about medical treatment for her foot.

      Defendant’s motion for summary judgment should be denied because Mrs.

Cooley has presented evidence creating a disputed issue of fact which a jury should

resolve. She adopts and incorporates by reference the discussion above on pretext.

                                 CONCLUSION
      Defendant moved for summary judgment by arguing there was no evidence

of discrimination toward Mrs. Cooley in the record. This was because the

Defendant intentionally omitted that evidence from its filings. Mrs. Cooley

presented evidence that Mark Seeger and Sheila Green conspired to terminate Mrs.

Cooley because they felt she could not longer due her job due to her age and

disability. The coerced employees into giving false statements, and those

statements were presented to Emily Broussard so that she and Mr. Seeger could

partner in Mrs. Cooley’s termination. When the Defendant received complaints




                                         36
       Case 1:17-cv-00895-ACA Document 35 Filed 10/11/18 Page 38 of 38




from employees about having been forced to lie about Mrs. Cooley to get her fired,

Defendant gave less than an hour and a half’s consideration to looking at those

complaints. Summary judgment must be denied.

                                              Respectfully submitted,

                                              /s/ Heather Newsom Leonard
                                              Heather Newsom Leonard
                                              HEATHER NEWSOM LEONARD
                                              ASB-1152-061H
OF COUNSEL:

HEATHER LEONARD, P.C.
2105 Devereux Circle, Suite 111
Birmingham, Alabama 35243
Phone: (205) 977-5421
Fax: (205) 278-1400
Email: Heather@HeatherLeonardPC.com

                         CERTIFICATE OF SERVICE

      I hereby certify that a true copy of the above and foregoing has been served
upon the following on October 11, 2018, via:

      ()     Electronic Mail
      ( )    First Class Mail
      ( )    Hand Delivery
      (X )   Other: the Court’s electronic filing system

                                Stanley E. Graham
                                    John Park
                      Waller, Lansden, Dortch & Davis, LLP
                          511 Union Street, Suite 2700
                               Nashville, TN 37219

                                     /s/ Heather Newsom Leonard
                                     OF COUNSEL



                                         37
